DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6153123 to Hampden-Smith et al. (hereinafter Hampden-Smith).
Regarding claim 1, Hampden-Smith discloses a luminescent phosphor system comprising:
a plurality of separate luminescent phosphor lots (first and second phases/phosphors comprising different phosphors that emit light of different colors, col 39, ln 64 – col 40, ln 3), wherein the plurality of luminescent phosphor lots comprises:
a first lot of a first luminescent phosphor compound, wherein the first luminescent phosphor compound comprises zinc sulfide (ZnS, col 35, ln 67), copper (Cu) ions, halogen ions such as ZnS:Cu (col 48, ln 34, emits blue light) doped with at least one activator selected a group that includes Cl (col 36, ln 4-7) and therefore suggests ZnS:Cu,Cl; and
a second lot of a second luminescent phosphor compound, wherein the second luminescent phosphor compound comprises ZnS (col 35, ln 67), Cu ions, halogen ions, and at least one additional metal ion chosen from Al or Mn (col 36, ln 4)  such as ZnS:Cu,Mn (col 48, ln 34-35, emits orange light) doped with at least one activator selected a group that includes Cl (col 36, ln 4-7) and therefore suggests ZnS:Mn,Cu,Cl.
It would be obvious to one of ordinary skill in the art to employ two different ZnS phosphors that emit light of different colors to produce emitted light with the desired color and having enhanced luminescence (col 40, ln 5-13).
The first lot of the first phosphor is selected from a group that encompasses ZnS:Cu,Cl as discussed above.  See evidentiary reference, “Luminescent mechanisms of ZnS:Cu:Cl and ZnS:Cu:Al” by Chen (hereinafter Chen).  Chen teaches that ZnS:Cu,Cl has a decay time of 5 ms (page 54).  The second lot of the second phosphor encompasses ZnS:Cu,Mn,Cl, as discussed above. See evidentiary reference, “Response of Electroluminescent ZnS: Mn, Cu, Cl Films to Rectangular Pulse Excitation” by Plumb et al. (hereinafter Plumb).  Plumb teaches that ZnS:Mn,Cu,Cl has a decay time of 0.75 to 0.80 milliseconds (page 952).  Therefore, the first and second lots have a difference in decay time constants.
It is noted that an additional ion in the first luminescent phosphor compound is optional and not required. 

Regarding claims 2-4, Hampden-Smith discloses the luminescent phosphor system of claim 1.  As discussed above, the first luminescent compound, ZnS:Cu,Cl has a decay time of 5 ms.  The second luminescent compound, ZnS:Mn,Cu,Cl has a decay time of 0.75 to 0.8 ms.  This provides a first luminescent phosphor compound and a second luminescent phosphor compound that have decay time constants that are different by at least 0.1 ms, by at least 0.5 ms and  by at least 1.0 ms.

Regarding claim 5, Hampden-Smith discloses the luminescent phosphor system of claim 1, wherein the Al ion is present as the least one additional metal ion in the second luminescent phosphor compound, when Al is selected as a dopant (col 36, ln 12). 
It would be obvious to one of ordinary skill in the art to employ Al as an additional metal ion because Al is a preferred dopant for ZnS:Cu that can be mixed with Cl to provide light with the desired color and high brightness (col 36, ln 8-13).
Also see evidentiary reference, Chen cited above, which teaches that ZnS:Cu,Cl has a decay time of 5 ms and that ZnS:Cu,Al has a decay time of 35 ms (page 54).  This suggests that ZnS:Cu,Al,Cl, which is the combination of ZnS:Cu,Al and ZnS:Cu,Cl would have a decay time that at least overlaps the range of 5 to 35 ms, absent evidence to the contrary.  

Regarding claim 6, Hampden-Smith discloses the luminescent phosphor system of claim 5, wherein Al ions are present in the second luminescent phosphor compound in an amount of about 0.02 to about 15 atomic percent (col 35, ln 44-47). In ZnS:Cu doped with Al and Cl (col 36, ln 8-13), ZnS:Cu,Al,Cl, this is about 0.148 to about 13.63 wt% or about 1480 to about 136300 ppm, which overlaps the instantly claimed range of from about 1000 to about 4000 ppm, expressed in weight ppm based on weight of the ZnS.  See MPEP 2144.05(I), cited above. 

Regarding claim 7, Hampden-Smith discloses the luminescent phosphor system of claim 6, wherein the second luminescent phosphor compound includes Cu ions in an amount of about 0.02 to about 15 atomic percent (col 35, ln 44-47).  In ZnS:Cu,Al,Cl, this is about 0.013 to about 12.02 wt% or about 130 to about 120200 ppm, which overlaps the instantly claimed range of from about 600 to about 2000 ppm, expressed in weight ppm based on weight of the ZnS. See MPEP 2144.05(I), cited above.

Regarding claims 8 and 9, Hampden-Smith discloses the luminescent phosphor system of claim 1, wherein the first luminescent phosphor compound comprises the at least one additional metal ion selected form a group that includes Al (col 36, ln 12).
It would be obvious to one of ordinary skill in the art to employ Al as an additional metal ion because Al is a preferred dopant for ZnS:Cu that can be mixed with Cl to provide light with the desired color and high brightness (col 36, ln 8-13).

Regarding claim 10, Hampden-Smith discloses the luminescent phosphor system of claim 9, but fails to expressly disclose wherein the first luminescent phosphor compound and the second luminescent phosphor compound have substantially the same amount of Al and different amounts of Cu.  However, see MPEP 2144.05(II)(A), cited above.  One or of ordinary skill in the art is expected to arrive at the optimal amounts of Al and Cu that provide the desired luminescent properties via routine experimentation. 

Regarding claim 11, Hampden-Smith discloses the luminescent phosphor system of claim 9, but fails to expressly disclose wherein the first luminescent phosphor compound and the second luminescent phosphor compound have substantially the same amount of Cu and different amounts of Al. However, see MPEP 2144.05(II)(A), cited above.  One or of ordinary skill in the art is expected to arrive at the optimal amounts of Al and Cu that provide the desired luminescent properties via routine experimentation. 

Regarding claim 12, Hampden-Smith discloses the luminescent phosphor system of claim 9, wherein the first luminescent phosphor compound further comprises additional metal ions (mixtures of activators) selected form a group that includes Mn (col 36, ln 4).
It would be obvious to one of ordinary skill in the art to employ Mn as an additional metal ion to provide a ZnS:Cu phosphor that emits light of the desired color (col 48, ln 34-35)

Regarding claim 13, Hampden-Smith discloses the luminescent phosphor system of claim 1, wherein the second luminescent phosphor compound comprises Mn as the at least one additional metal ion (col 48, ln 34-35).

Regarding claim 14, Hampden-Smith discloses the luminescent phosphor system of claim 1, wherein the first luminescent phosphor compound, ZnS:Cu doped with Cl (col 35, ln 67 and col 36, ln 8-13) comprises:
Cu in an amount of about 0.02 to about 15 atomic percent (col 35, ln 44-47).  For ZnS:Cu,Cl, Cu is in an amount of 0.013 to 11.47 wt% or 130 to 114700 ppm, which overlaps the instantly claimed range from about 600 ppm to about 2000 ppm (see MPEP 2144.05(I), cited above); and
 0 ppm of Al, Mn and/or Fe because none are present in ZnS:Cu,Cl.  0 ppm overlaps the instantly claimed range of from 0 to about 4000 ppm (see MPEP 2144.05(I), cited above); and
a halogen ion that remains from fabrication of the first luminescent phosphor compound (col 34, ln 40-62);
wherein all amounts are expressed in weight ppm based on weight of the ZnS.
Although Hampden-Smith does teach that the halogen ion remains from fabrication, the source of the halogen ion is not expected to substantially alter the final product, absent evidence to the contrary. 

Regarding claim 15, Hampden-Smith discloses the luminescent phosphor system of claim 1, wherein the second luminescent phosphor compound (ZnS:Cu,Al,Cl, as discussed above) comprises:
Cu in an amount in an amount of about 0.02 to about 15 atomic percent (col 35, ln 44-47).  In ZnS:Cu,Al,Cl, this is about 0.013 to about 12.02 wt% or about 130 to about 120000 ppm, which overlaps the instantly claimed range of from about 600 to about 2000 ppm; and 
at least one additional metal ion, Al, in amount of about 0.02 to about 15 atomic percent (col 35, ln 44-47), which is about 0.148 to about 13.63 wt% or about 1480 to about 136300 ppm, that overlaps the instantly claimed range of greater than 0 to about 4000 ppm (see MPEP 2144.05(I), cited above); and
a halogen ion that remains from fabrication of the first luminescent phosphor compound (col 34, ln 40-62);
wherein all amounts are expressed in weight ppm based on weight of the ZnS.
Although Hampden-Smith does teach that the halogen ion remains from fabrication, the source of the halogen ion is not expected to substantially alter the final product, absent evidence to the contrary. 

Regarding claim 16, Hampden-Smith discloses a method of preparing a luminescent phosphor system comprising a plurality of luminescent phosphor lots (mixture of phosphors, col 39, ln 64 – col 40, ln 3), wherein the method comprises:
providing a first lot of a first luminescent phosphor compound, wherein the first luminescent phosphor compound comprises ZnS (col 35, ln 67), Cu ions, halogen ions and, optionally, at least one additional metal ion chosen from Al and Cl (col 36, ln 4); and
selecting a second lot of a second luminescent phosphor compound based upon the second luminescent phosphor, wherein the second luminescent phosphor compound comprises ZnS (col 35, ln 67), Cu ions, halogen ions and, at least one additional metal ion chosen from Al, Mn and Cl (col 36, ln 4).
The reference does not expressly recite the phrase “selecting a second luminescent phosphor compound having a different decay time constant than the first luminescent phosphor compound distinguishable by an authentication device”.  However, as discussed above, Hampden-Smith does teach the selection of first and second luminescent compounds that have different decay time constants.  The reference expressly discloses selecting the compositions (by selecting each element) to provide the desired optical properties for certain applications (col 35, ln 63 – col 36, ln 6 and col 42, ln 11-14) including security applications (col 35, ln 40-41).  One of those optical properties is decay time (col 41, ln 66-67).  Therefore, the reference is understood to select the phosphor compounds based on optical properties, including but not limited to decay time, absent evidence to the contrary. 

Regarding claim 17, Hampden-Smith discloses articles including a luminescent phosphor system, wherein the articles comprise:
a first article, such as currency (col 49, ln 29)  comprising a substrate (surface) and a first authentication feature (printed feature) on a surface of the substrate or integrated within the substrate (col 49, ln 20-26), wherein the first authentication feature comprises a first luminescent phosphor compound from a first lot, wherein the first luminescent phosphor compound comprises ZnS, Cu ions and halogen ions, such as ZnS:Cu (col 48, ln 34, emits blue light) doped with at least one activator selected a group that includes Cl (col 36, ln 4-7), as discussed above; and
a second article, such as secure documentation (col 49, ln 29-30) comprising a substrate (surface) and a second authentication feature (printed feature) on a surface of the substrate or integrated within the substrate (col 49, ln 20-26), wherein the second authentication feature is different from the first authentication feature (different ZnS phosphor) and comprises a second luminescent phosphor compound from a second lot, wherein the second luminescent phosphor compound comprises ZnS, Cu ions, halogen ions, and at least one additional metal ion chosen from Al and/or Mn, such as ZnS:Cu,Mn (col 48, ln 34-35, emits orange light) doped with at least one activator selected a group that includes Cl (col 36, ln 4-7), as discussed above.
It would be obvious to one of ordinary skill in the art to employ two different ZnS phosphors as the different phosphors for the first and second article to provide different colors at different emission wavelengths for specific security purposes (col 49, ln 40-44).

Regarding claims 18 and 19, Hampden-Smith discloses the articles as set forth in claim 17, wherein the first authentication feature and the second authentication feature include the respective first luminescent phosphor compound and the second luminescent phosphor compound disposed in a luminescent material that includes a medium selected from a group comprising an ink, a liquid, an ink additive (liquid vehicle) (col 49, ln 20-23), a polymer, a resin (col 51, ln 4-5), a slurry (col 42, ln 14-16), a glass (col 50, ln 62-63) a ceramic (metal oxide, col 50, ln 62-63) and wood (cellulose, col 51, ln 17-20) and the respective first luminescent phosphor compound or the second luminescent phosphor compound separate from the substrate (the ink or paste composition, col 49, ln 20-26 and col 50, ln 55-59).

Regarding claim 20, Hampden-Smith discloses articles of claim 17, wherein the articles are selected from a group comprising a banknote (currency), a document or paper (secure documentation) or other item that may require coding (col 49, ln 26-31).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Electroluminescence materials ZnS:Cu,Cl and ZnS:Cu,Mn,Cl studied by EXAFS spectroscopy” by Warkentin et al. (hereinafter Warkentin), provided by applicant in the IDS filed 11/18/19.
Regarding claim 16, Warkentin discloses a method of preparing a luminescent phosphor system comprising a plurality of luminescent phosphor lots, wherein the method comprises:
providing a first lot of a first luminescent phosphor compound, ZnS:Cu,Cl (abstract), which comprises ZnS, Cu ions and halogen (Cl) ions; and
selecting a second lot of a second luminescent phosphor compound, Zn:Cu,Mn,Cl (abstract) which comprises ZnS, Cu ions, halogen(Cl) ions and Mn ions. 
As discussed above, ZnS:Cu,Cl has a decay time of 5 ms. ZnS:Cu,Mn,Cl has a decay time of 0.75 to 0.80 ms. See evidentiary references, Chen and Plumb, cited above. The phosphors have different decay times. Warkentin does not expressly recite the phrase “selecting a second luminescent phosphor compound having a different decay time constant than the first luminescent phosphor compound distinguishable by an authentication device”.  However, selection is a mental process. The presence of both phosphor compounds indicates that both were selected.  One of ordinary skill in the art is expected to select phosphors based on the particular optical properties desired for the particular end use, such as production of devices with high emission intensity and long operational lifetimes (page 075301-1). Decay time is known optical property.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0312115 A1 to Starick et al. (hereinafter Starick).
Regarding claim 17, Starick discloses articles including a luminescent phosphor system, wherein the articles comprise:
a first article (card, para [0064]) comprising a substrate and a first authentication feature (one or more embodiments of the ZnS phosphor, para [0063]) printed on a surface of the substrate (document) or integrated within (into) the substrate (para [0064]), wherein the first authentication feature comprises a first luminescent phosphor compound from a first lot (one ZnS phosphor embodiment, para [0063]), wherein the first luminescent phosphor compound comprises ZnS, Cu ions, halogen ions and, optionally Al (preferred embodiment, ZnS:Cu,Al,I, para [0035]); and
a second article (document, para [0064]) comprising a substrate and a second authentication (different ZnS phosphor embodiment, para [0065]) feature printed on a surface of the substrate or integrated within (into) the substrate (para [0064]), wherein the second authentication feature is selected from embodiments that include phosphors different from the first authentication feature (para [0023], broad formula can include additional elements and halides other than I) and comprises a second luminescent phosphor compound from a second lot, wherein the second luminescent phosphor compound comprises ZnS, Cu ions, halogen ions, and at least one additional metal ion that includes Al, ZnS:A,M,X where A is Cu and optionally Ag and/or Au, where M is Al and optionally at least one of Bi, Ga and In and X is selected from a group that includes F, Cl and Br (para [0023]-[0026]). The second ZnS phosphor may further comprise Fe (para [0065]).
It would be obvious to one of ordinary skill in the art to employ different luminescent phosphors that employ different dopants such as Al and Fe to provide multi-layer effects (para [0065]) and thereby improve detection and verification of the security features for the authentication (para [0066]) of a variety of different documents (para [0064]).

Regarding claim 18, Starick discloses the articles as set forth in claim 17, wherein the first authentication feature and the second authentication feature include the respective first luminescent phosphor compound and the second luminescent phosphor compound disposed in a luminescent material that includes a medium and the respective first luminescent phosphor compound or the second luminescent phosphor compound separate from the substrate (screen printable phosphors, para [0065]).

Regarding claim 19, Starick discloses the articles as set forth in claim 18, wherein the medium is chosen from a group that includes plastic and paper (para [0004] and para [0084], the matrix of the materials used for the articles). It is also noted that screen printing (para [0064]) conventionally requires a medium such as an ink, paste or slurry for printing.

Regarding claim 20, Starick discloses the articles of claim 17, wherein the articles are selected from a group consisting of an identification card, a driver’s license, a passport, identity papers, a banknote, a document, a paper, a packaging component (label), a credit card, a bank card, a label, a seal (label), and a postage stamp.

Response to Arguments
Applicant’s arguments, see page 7, filed 3/24/22, with respect to the 101 rejection have been fully considered and are persuasive.  The most recent amendment to the claim resolves the issue. 
Therefore, the 101 rejection of claim 20 has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 3/24/22, with respect to the 112(b) rejection of claim 16 have been fully considered and are persuasive.  Applicant has clarified that the first and second lot are not combined. The scope is definite as the claim merely requires the provision of the first lot and the selection of the second lot.  No combination or interaction of the lots is claimed or required. 
Therefore, the 112(b) rejection of claim 16 has been withdrawn.  

Applicant's arguments filed 3/24/22, regarding Starick, have been fully considered. Applicant argues that Starick does not teach or suggest the claimed property of the first luminescent phosphor compound having different decay time constants that are distinguishable by an authentication device and that said property is not a latent property of the individually claimed lots but rather relies on interrelationship between the two lots.  Applicant further argues that decay time constant is not an inherent property of the phosphor.  It is agreed that Starick does not expressly recite decay time constants.  It is understood in the art that optical properties, including but not limited to decay time, are dependent upon composition. However, Starick does not teach the decay constant of the first lot of the first phosphor ZnS:Cu,Al,I and therefore does not teach a difference in decay time constants between the first and second lots.  
Therefore, the 103 rejection of claims 1-11 and 14-16 as obvious over Starick has been withdrawn. 
However, claims 17-20, drawn to articles do not contain decay time limitations.
Therefore, the 103 rejection of claims 17-20 as obvious over Starick stand.

Applicant's arguments filed 3/24/22, regarding Hampton-Smith, have been fully considered. Applicant argues that Hampden-Smith does not teach or suggest the claimed property of the first luminescent phosphor compound having different decay time constants that are distinguishable by an authentication device and that said property is not a latent property of the individually claimed lots but rather relies on interrelationship between the two lots.  Applicant further argues that decay time constant is not an inherent property of the phosphor.  It is agreed that Hampden-Smith does not expressly recite decay time constants.  However, it is understood in the art that optical properties including but not limited to decay time are dependent upon composition.  As discussed above, Hampden-Smith teaches phosphor lots selected from compositions that encompass ZnS:Cu,Cl and ZnS:Cu,Mn,Cl.  Hampden-Smith also teaches closely overlapping amounts of each element as set forth in instant claims 6-15. See evidentiary reference, Plumb cited above.  Plumb teaches that ZnS:Mn,Cu,Cl has a decay time of 0.75 to 0.80 milliseconds (page 952).  Also see evidentiary reference, Chen cited above. Chen teaches that ZnS:Cu,Cl and ZnS:Cu,Al  have a decay times of 5 and 35 ms, respectively (page 54).  Therefore, the phosphor lots have a difference in decay time of 1 ms or more.  
Therefore, the 103 rejection of claims 1-15 as obvious over Hampden-Smith stands. 
Applicant further argues that instant claim 16 requires selecting the second lot based on a difference in the decay constant and that this selection step is not taught in Hampden-Smith.  The reference teaches that the compositions, particularly the elements in each phosphor, are selected to provide the desired optical properties for certain applications (col 35, ln 63 – col 36, ln 6 and col 42, ln 11-14) including security applications (col 35, ln 40-41).  One of those optical properties is improved decay time (col 41, ln 66-67).  Therefore, the phosphors are selected based on optical properties including but not limited to decay time.
Therefore, the 103 rejection of claim 16 as obvious over Hampden-Smith stands. 
Article claims 17-20 are not related to decay time.  
Therefore, the 103 rejection of claims 17-20 as obvious over Hampden-Smith stands. 

Applicant's arguments filed 3/24/22, regarding Warkentin, have been fully considered but they are not persuasive. Applicant argues that Warkentin does not select the second lot based on a difference in decay time.  However, Warkentin employs a first lot ZnS:Cu,Cl and a second lot, ZnS:Cu,Mn,Cl.  Although the word “selecting” is not employed, the two composition were selected because both are present.  The lots are chosen to provide the desired optical properties (abstract and Fig. 12). Also see evidentiary references, Plumb and Chen, cited above.  Both teach that the Warkentin phosphors have different decay times, as discussed above. 
Therefore, the 103 rejection of claim 16 as obvious over Warkentin stands. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734